SO ORDERED.

DONE and SIGNED June 11, 2021.




                                     ________________________________________
                                     JOHN S. HODGE
                                     UNITED STATES BANKRUPTCY JUDGE



                    UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF LOUISIANA
                          SHREVEPORT DIVISION

IN RE:                                   §          Case Number: 90-13449
                                         §
Patrick L. McConathy                     §          Chapter 7
Patricia Chapman McConathy               §
 Debtors                                 §
                                         §

         Order Denying Motion for Modification of the Automatic Stay

      Before the court is a Motion for Modification of the Automatic Stay (the

“Motion”) filed as docket no. 204 by Foundation Energy Fund IV-A, LP, a Delaware

Limited Partnership; Foundation Energy Fund IV-B Holding, LLC, a Texas Limited

Liability Company; Dolores Jo Matson Trust; Roger Melvin Matson Trust; Willis J.

Magathan; Entech Enterprises, Inc.; and Black Stone Minerals Company, LP.

      For reasons set forth in the Memorandum Ruling,

      IT IS ORDERED that the Motion is hereby DENIED.

                                        ###




  90-13449 - #221 File 06/11/21 Enter 06/11/21 13:47:48 Main Document Pg 1 of 1
